*905Opinion concurrente y disidente emitida por el
Juez Aso-ciado Señor Fuster Berlingeri.
Concurro con el resultado al que llega la mayoría del Tribunal en el caso de autos. Estoy de acuerdo con que, aun luego de la reorganización de la Rama Judicial, legislada en 1994 y 1995, subsiste el procedimiento especial de revi-sión judicial de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.) que aquí nos concierne. Por ello, coincido con la mayoría en que el recurso en el caso de autos tenía que presentarse ante el Tribunal de Circuito de Apelaciones dentro del término jurisdiccional de diez (10) días.
No obstante, no puedo darle un voto de conformidad a la opinión de la mayoría. Ello, porque en esta opinión se pauta también otro asunto que no está planteado en el caso de autos, y se pauta de un modo que no comparto, que estimo incompatible con otros pronunciamientos de la ma-yoría en este mismo caso.
Me refiero al asunto de la revisión judicial de las sen-tencias que pueda dictar el anterior Tribunal de Distrito en los casos de reclamaciones laborales que no excedan de diez mil dólares ($10,000). Respecto a estas sentencias, la citada Ley Núm. 2 dispone expresamente un término para su revisión de diez (10) días. A pesar de tal disposición, la mayoría entiende que en virtud de la nueva Ley de la Ju-dicatura de Puerto Rico de 1994, tales sentencias son ape-lables dentro del término jurisdiccional de treinta (30) días.
Este dictamen lo hace la mayoría, a pesar de reconocer expresamente en su opinión que el legislador nada dispuso en la legislación de reorganización judicial sobre los proce-dimientos sumarios especiales para reclamaciones labora-les que establece la Ley Núm. 2, supra. La omisión del legislador, de no preceptuar si la reorganización judicial habría de modificar la histórica política social de agilizar *906las reclamaciones salariales de los trabajadores, es una de varias lagunas importantes en la nueva legislación sobre la Judicatura. Se trata de lagunas que debemos conjurar sólo cuando surja algún caso que así lo requiera, aten-diendo únicamente el asunto concreto del caso ante nos, conforme lo dispone el Art. 7 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 7. Collazo Cartagena v. Hernández Colón, 103 D.P.R. 870 (1975). La situación referente a re-clamaciones laborales menores de diez mil dólares ($10,000) no está presente en el caso de autos, por lo que este Foro no ha debido pronunciarse con respecto a ella en su opinión.
Más aun, si la mayoría insiste en pautar el asunto refe-rido, entonces debería hacerlo del mismo modo en que re-suelve la controversia concreta del caso de autos. Debería reconocer que se trata de un asunto sui géneris, respecto al cual ha de aplicarse una norma que corresponda al propó-sito particular de la Ley Núm. 2, supra, de que las recla-maciones salariales de los trabajadores se diluciden de la manera más rápida posible. Desde el punto de vista de la finalidad de la Ley Núm. 2, supra, no hay base alguna para la distinción que hace la mayoría del Tribunal entre la re-visión judicial, en casos como el de autos, y la revisión judicial de las sentencias sobre reclamaciones menores de diez mil dólares. En ambos casos, el legislador dispuso con claridad procedimientos cortos para tratar de limitar la in-digencia del trabajador que ha perdido su salario. Tampoco cabe distinción alguna entre una y otra situación a base de la legislación sobre la reorganización judicial, debido a que el legislador no tuvo específicamente en cuenta ni una ni la otra al aprobar dicha legislación, como bien admite la pro-pia mayoría.
Por último, precisamente porque se trata de reclamacio-nes menores, el procedimiento sumario está particular-mente justificado en los casos aludidos. Cuando la reclama-ción salarial es de poca cuantía, existe el riesgo de que el trabajador se desaliente y no procure su derecho, si para *907ello tiene que esperar que concluyan procesos extensos o dilatados. Exponer estas reclamaciones menores al rigor procesal ordinario puede dar al traste con el propósito jus-ticiero de la importante política laboral que informa la Ley Núm. 2, supra.
Por todo lo anterior, sólo concurro en el resultado con-creto del caso de autos, y disiento de los pronunciamientos del Tribunal sobre el término de la revisión judicial de sen-tencias de instancia cuando la reclamación laboral es me-nor de diez mil dólares.